DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,321,728 and Patent Number 10,470,510 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniar Hussain (Reg# 59,026) on 07/01/2022.

The application has been amended as follows: 

28. (Currently Amended) The computer program product of claim 21, wherein the program instructions to receive the one or more user parameters comprise[[s]] program instructions to receive user input of the one or more user parameters through a user device. 

29. (Currently Amended) The computer program product of claim 21, wherein the program instructions to receive the one or more user parameters comprise[[s]] program instructions to receive a measurement performed by a user device.  

32. (Currently Amended) The computer program product of claim[[ 21]] 22, 
wherein the performing the body segmentation on the at least one image further comprises receiving user input to increase an accuracy of the body segmentation, and 
wherein the user input comprises a user selection of one or more portions of the body features that correspond to a given region of the human's body.  

34. (Currently Amended) The computer program product of claim 21, 
wherein the body size measurements comprise first body size measurements, 
wherein the programinstructions further comprise[[s]] program instructions to generate second body size measurements using a second sizing machine-learning module, and 
wherein an accuracy of the second body size measurements is greater than an accuracy of the first body size measurements.  

35. (Currently Amended) The computer program product of claim 21, further comprising program instructions to: 
determine whether a given body feature measurement of the body features corresponds to a confidence level below a predetermined value; and 
in response to determining that the given body feature measurement corresponds to a confidence level below the predetermined value, 
perform 3D model matching using a 3D model matching module on the body features to determine a matching 3D model of the human, wherein one or more high-confidence body feature measurements are used to guide the 3D model matching module, 
perform body feature measurements based on the matching 3D model, and 
replace the given body feature measurement with a projected body feature measurement from the matching 3D model.  

36. (Currently Amended) The computer program product of claim 21, further comprising program instructions to: 
determine whether a given body feature measurement of the body features corresponds to a confidence level below a predetermined value; and 
in response to determining that the given body feature measurement corresponds to a confidence level below the predetermined value, 
perform skeleton detection using a skeleton detection module on the body features to determine joint positions of the human, wherein one or more high-confidence body feature measurements are used to guide the skeleton detection module, 
perform body feature measurement based on the determined joint positions, and 
replace the given body feature measurement with a projected body feature measurement from the skeleton detection module.  

37. (Currently Amended) The computer program product of claim 21, further comprising program instructions to: pre-process the at least one image of the human and the background before performing[[ the]] body segmentation.  

40. (Currently Amended) The computer program product of claim 21, wherein the program instructions comprise[[s]] additional program instructions to: 
generate a segmentation map of the body features on the human; and 
crop the one or more identified body features from the human and the background before performing the body feature annotation, 
wherein[[ the]] performing the body feature annotation utilizes a plurality of annotation deep-learning networks that have been separately trained on each body feature.
Allowable Subject Matter
Claims 1, 21-38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 21, the closest prior art George (US 2018/0350148) discloses identifying body features using machine learning models trained on segmentation data and generating body feature measurements from the identified body features, and generating body size measurements by aggregating the body feature measurements for each body feature.  However, George does not disclose performing body feature annotation on the identified body features for annotating an annotation line on each body feature corresponding to a body feature measurement, the body feature annotation utilizing an annotation deep-learning network that has been trained on annotation training data, the annotation training data comprising one or more images for one or more sample body features and an annotation line for each body feature, and generating the body feature measurements from the annotated body features.  Wilf (US 2015/0154453) discloses generating an annotation line on body features corresponding to body feature measurements, however, there is no mention of performing the body feature annotation utilizing an annotation deep-learning network that has been trained on annotation training data, the annotation training data comprising one or more images for one or more sample body features and an annotation line for each body feature.  Bourdev (US Patent# 9,400,925) discloses using a segmentation deep-learning network to perform body segmentation to identify body features associated with the human from the background of an image, however, it does not mention generating body feature measurements of the body features nor does it mention any body feature annotation of an annotation line on each body feature.  Kristal et al. (US 2018/0047192) discloses using machine learning to generate body feature measurements and size, however, it does not perform annotation of an annotation line on each body feature using an annotation deep-learning network and generating the body feature measurements from the annotated body features.  Simmons et al. (Body measurement techniques: Comparing 3D body-scanning and anthropometric methods for apparel applications) discloses generating body feature measurements and body size measurements of each body feature, however, it does not generate body feature measurements from annotated body features where each body feature is annotated with an annotation line using an annotation dep-learning network that has been trained on annotation training data.  Thus, while many prior arts disclose identifying body features using machine learning models or deep learning networks, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claims as a whole.
With regards to claims 22-38 and 40, they are dependent on allowed claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662